Title: To James Madison from Frederick D. Tschiffely, 15 July 1822
From: Tschiffely, Frederick D.
To: Madison, James


                
                    Respected Sir,
                    Orange Court House, 15 July 1822.
                
                Be pleased to receive my present application with the Kindness, that charact[er]ises you.
                Put into Office by Mr. Gallatin at a salary of $310. per an. I rose gradually to one of $1,400, in the General Land Office.
                On the 15 of March 1821, I was deprived of that situation, seven children & a wife, left albut without the means of subsistence.
                I was Dismissed by the order of the Hon. Wm. H. Crawford— after nearly 12 years of service in the public Offices.
                No reason, no cause ever alledged for my Dismissal!
                I have been for too long a time travelling over the United States in pursuit of bread. I have not succeeded—& for six weeks past I am travelling,

penny less, starving albut, & subsisting on the goodness of humane men. My shoes even won’t carry me farther.
                If possible, I want to reach Charlottesville, where I understand a Seminary is to be established, & where I wish to be employed as a teacher of the french, & german languages—Arithmetic, Geography &c.
                If respected Sir, you would & with shame do I beg it (for never heretofore was I put to such an extremity) assist me with a trifle, to buy shoes, & to enable me to reach Charlottesville, I will thank you. Mr. Wirt has all my most important papers in his possession yet; I was not at home 8 days ago, as my son writes me, or else I could satisfactorily prove what I have advanced. Begging Your pardon for this intrusion, I have the honor to be, very respectfully, Sir, your most obdt serv
                
                    F. D. Tschiffely
                
            